          Case 1:20-cv-01254-LJL Document 12 Filed 05/14/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Jorge Batista,                                                              5/14/2020

                               Plaintiff,
                                                           1:20-cv-01254 (LJL)
                   -against-
                                                           ORDER
 Metropolitan Transportation Authority,

                               Defendant.



STEWART D. AARON, United States Magistrate Judge:

       This action has been referred to Magistrate Judge Stewart Aaron for settlement. (See EFC

No. 11.) After communicating with the parties, it is ORDERED that, no later than Wednesday

September 30, 2020, counsel shall confer and shall jointly submit, via email to

Aaron_NYSDChambers@nysd.uscourts.gov, four (4) mutually-agreeable dates when all parties

and counsel are available to have the settlement conference.

SO ORDERED.

DATED:        New York, New York
              May 14, 2020

                                                  ______________________________
                                                  STEWART D. AARON
                                                  United States Magistrate Judge
